RESOLUCIÓN
El Juez de Paz, Sr. Pedro E. Díaz Torres, en las postrimerías de su meritorio servicio al país, y ya en vías de retiro por incapacidad ocupacional, fue acusado y procesado por obligar a una mujer a tener relaciones sexuales con él. Suspendido de empleo y sueldo, se ventiló el juicio ante la Juez Superior, Sra. Zulma Zayas Puig, quien lo absolvió de toda culpa el 30 de enero de 1980. Un año después la acusadora del juez de paz imputó a un hermano haberla sometido contra su voluntad a actos de sodomía, y el imputado fue exonerado por otra juez que escuchó a la señora madre de ambos declarar que su hija padece de alucinaciones y está constantemente sumida en depresiones mentales llenas de emotividad; que su dicha hija le confesó que tenía sueños frecuentes en los que la violación y el ultraje eran el tema central y que al día siguiente acusaba af protagonista del sueño como el autor de un hecho que ella creía real.
El comprensivo informe del señor Procurador General deja establecido fuera de toda duda que el Juez, señor Díaz Torres, fue víctima de las aberraciones de una mente enferma y que ha sufrido injustamente todo este proceso de formulación de cargos y exposición pública de imputa-ciones falsas en perjuicio de su dignidad y buen nombre.
*256Examinado el expediente de investigación administra-tiva, el Tribunal deja sin efecto su resolución de 10 de abril de 1980 que ordenó la radicación de querella, y declara limpio de mancha el nombre de este funcionario, acreedor al público reconocimiento por su honrosa hoja de servicio.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria General. El Juez Presidente, Señor Trías Monge, no intervino.
(Fdo.) Lady Alfonso de Cumpiano

Secretaria General